DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2008289326) in view of Nobe (US 20150263624) in view of Shimane (US 20030029654)


    PNG
    media_image1.png
    563
    831
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    547
    782
    media_image2.png
    Greyscale

Fig. 1 of Yamamoto

As to claims 1, 5 and 6, Yamamoto discloses a controller (controller 2) with a method and a process for controlling a power supply circuit (control device 2 precharges the capacitor C1 using the power supplied from the auxiliary battery SB in a state in which the main battery MB is disconnected from the power supply line pair PL,NL [0014] [0055]-[0058]) , wherein the power supply circuit includes 
a first battery (Fig. 1 Battery MB) ,	 
a battery voltage sensor configured to detect an output voltage of the first battery (Voltage detecting unit 10, [0024]), 
a relay that selectively establishes and breaks an electrical connection from the first battery to a load (Relay SMR1,2 and three-phase inverters 14,16 and MG1,MG2), 
a second battery having a rated voltage lower than a rated voltage of the first battery (Battery SB output voltage is designed to be 12 V. Output voltage of the main battery MB is 288V. [0037] [0024],)
a converter (Converter 42) configured to increase an output voltage of the second battery and to output the increased output voltage to a section between the relay and the load (the bidirectional converter 42 performs a power conversion operation (boost operation) from the low voltage DC power to a high-voltage DC power [0040] [0055]-[0058] [0073]), 
a converter voltage sensor configured to detect an output voltage of the converter (voltage detection 18 connected to both ends of the capacitor C1 is provided to detect the charging voltage of the capacitor C1. The voltage detection unit 18 sends the detected charging voltage VL of the capacitor C1 to the control device 2 [0027]. Since capacitor C1 is connected in parallel to the output of converter 42, the detected charging voltage of C1 is the detected output voltage of the converter),
a capacitor that is located between the relay and the load and is connected to the relay (C1), and 
a capacitor voltage sensor configured to detect a charged voltage of the capacitor (voltage detection 18 [0027]). 
Yamamoto further discloses the controller with the method and process comprising executing a pre-charge process that performs, in a state in which the electrical connection between the first battery and the load is broken by the relay, a voltage increasing operation of the converter until the output voltage of the converter becomes a value within a target voltage range, which is set based on the output voltage of the first battery (the control device 2 precharges the capacitor C1 using the power supplied from the auxiliary battery SB in a state in which the main battery MB is disconnected from the power supply line pair PL,NL. The charging of the capacitor C1 is continued until the charging voltage VL of the capacitor C1 substantially matches the output voltage VbH of the main battery MB [0055]-[0058]), the controller comprising: 
a voltage increasing unit (controller 2) executing a voltage increasing operation process that acquires the output voltage of the converter (i.e. detected charging voltage VL of the capacitor C1) and to perform the voltage increasing operation of the converter until the output voltage of the converter becomes a value within the target voltage range (the control device 2 precharges the capacitor C1 using the power supplied from the auxiliary battery SB until the charging voltage VL of the capacitor C1 (voltage of the converter) substantially matches the output voltage VbH of the main battery MB [0055]-[0058].  FIG. 3(a) shows the precharge operation during normal operation where bidirectional converter 42 performs a boost operation [0055]-[0058]); and 
a pre-charge controlling unit (controller 2) executing a pre-charge control process that acquires the output voltage of the first battery (VbH) and the charged voltage of the capacitor (VL) , to cause the voltage increasing unit to perform the voltage increasing operation of the converter, and to control switching of the relay (the control device 2 precharges the capacitor C1 via bidirectional converter 42  using the power supplied from the auxiliary battery SB until the charging voltage VL of the capacitor C1 substantially matches the output voltage VbH of the main battery MB Subsequently, control device 2 activates system enable signal SE to turn on system relays SMR1 and SMR2 to electrically connect main battery MB to power supply line pair PL and NL. FIG. 3(a) [0055]-[0058], wherein 
the pre-charge controlling unit executing the pre-charge control process includes outputting a converter controlling signal (conversion operation of the bidirectional converter 42 is stopped by control device 2 [0055],[0058]), which is related to the output voltage of the converter, to the voltage increasing unit in a case in which the voltage increasing unit is caused to perform the voltage increasing operation of the converter ([0058] the precharge operation was completed when the charging voltage of the capacitor C1 substantially matched the output voltage VbH of the main battery MB. In response to the completion determination of the precharge operation, the voltage conversion operation of bidirectional converter 42 is stopped), 
the voltage increasing unit executing the voltage increasing operation process includes stopping the voltage increasing operation of the converter based on the converter controlling signal delivered from the pre-charge controlling unit ([0058] … the voltage conversion operation of bidirectional converter 42 is stopped).

Although Yamamoto teaches the pre-charge controlling unit is outputting the claimed converter control signal to the voltage increasing unit in a case in which the voltage increasing unit is caused to perform the voltage increasing operation (i.e. conversion operation of the bidirectional converter 42 is stopped), Yamamoto does not specifically teach the pre-charge controlling unit outputting said controlling signal under a situation in which an acquisition failure has occurred in which the voltage increasing unit is unable to acquire the output voltage of the converter.
Nobe teaches a control unit continuing the operation of a converter when the converter is caused to perform its operation under a situation in which an acquisition failure has occurred in which the voltage increasing unit is unable to acquire the output voltage of the converter (Fig. 1 showing two voltage Vb,Vl across the same nodes. When  VL sensor 18 is identified as being abnormal, the voltage VB detected by the VB sensor 16 is used as VL in the voltage step-up control of the converter 20 without stopping the conversion operation of the converter 20 [0062].  Abnormality occurring in VL sensor 18 affects the precise measurement of the voltage thereby performing its expected operations. [0055] [0056]
It would have been obvious to a person of ordinary skill in the art to modify the pre-charge controlling unit is configured to outputting the converter controlling signal to the voltage increasing unit to do so in a case in which the voltage increasing unit is caused to perform the voltage increasing operation of the converter under a situation in which an acquisition failure has occurred in which the voltage increasing unit is unable to acquire the output voltage of the converter in order to prevent a degradation in power performance due to the stoppage of the converter for the purpose of sensor abnormality determination as taught by Nobe [0008].
 Yamamoto in view of Nobe does not disclose/teach the pre-charge controlling unit executing the voltage increasing operation process including, after the charged voltage of the capacitor shifts from an increase to a decrease in response to stopping of the voltage increasing operation of the converter refrain from switching the relay when the charged voltage of the capacitor is out of the target voltage range, and establish the electrical connection of the relay when the charged voltage of the capacitor becomes a value within the target voltage range.
Shimane teaches a controlling unit, after the charged voltage of the capacitor shifts from an increase to a decrease in response to stopping of the voltage increasing operation of the converter (Fig. 5 Capacitor (PDU) voltage is decreasing and increasing. The electronic control unit 80 sets the DC-DC converter 50 to the voltage decreasing mode in place of the voltage increasing mode. By this, the smoothing condenser 31 starts a discharging operation through the power consumption in the DC-DC converter 50, and the voltage across the smoothing condenser 31 decreases [0086]) refrain from switching the relay when the charged voltage of the capacitor is out of the target voltage range (range above Vd2, Fig. 5), and  establish the electrical connection of the relay when the charged voltage of the capacitor becomes a value within the target voltage range (FIG. 5, when the PDU voltage sensor 32 detects that the PDU voltage of the smoothing condenser 31 decreases to a voltage within the predetermined permission voltage range ∆Vd from the upper limit voltage, the electronic control unit 80 sets the main contactor 24a and the sub-contactor 24b to the ON state [0087]).
It would have been obvious to a person of ordinary skill in the art to modify Yamamoto’s pre-charge controlling unit to, after the charged voltage of the capacitor shifts from an increase to a decrease in response to stopping of the voltage increasing operation of the converter refrain from switching the relay when the charged voltage of the capacitor is out of the target voltage range, and  establish the electrical connection of the relay when the charged voltage of the capacitor becomes a value within the target voltage range, in order for the power supply apparatus enters the steady state as taught by Shimane [0087]
Yamamoto’s does not disclose a non-transitory computer readable storage medium that stores a program that causes a controller to execute the process that controls a power supply circuit comprising the process steps taught by Yamamoto, Nobe, and Shimane above.
However Nobe teaches a non-transitory computer readable storage medium that stores a program that causes a controller to execute a process that controls a power supply circuit ([0035] and Fig. 1 The control unit 50 is composed of a non-illustrated electronic control unit (ECU: Electronic Control Unit) containing a CPU (Central Processing Unit) and a memory. The control unit 50 is configured to execute predetermined arithmetic processing on the basis of a map and a program stored in the memory).
It would have been obvious to a person of ordinary skill in the art to modify  the process for controlling a power supply circuit taught by Yamamoto, Nobe and Shimane to be performed a non-transitory computer readable storage medium that stores a program that causing the controller to execute the process in order to automate Yamamoto process and methods further increasing processing speed.
As to claim 2, Yamamoto in view of Nobe in view of Shimane teaches the controller for a power supply circuit according to claim 1, wherein the pre-charge controlling unit is configured to output, as the converter controlling signal, a stop signal that stops the voltage increasing operation of the converter to the voltage increasing unit when the charged voltage of the capacitor reaches the output voltage of the first battery ([0058]).
As to claim 3, Yamamoto in view of Nobe in view of Shimane teaches the controller for a power supply circuit according to claim 2, wherein 
the capacitor is a first capacitor (C1),
the converter is a first converter (Converter 42) ,
the controller further comprises: 
a second capacitor that is located between the first capacitor and the load and is connected in parallel with the first capacitor (C2 of Yamamoto); and 
a second converter that is connected across the first capacitor and the second capacitor (Converter 12) , the second converter being configured to increase the output voltage of the first battery and to output the increased output voltage to the load ([0028] Boost converter 12 is configured to be capable of boosting the DC power supplied from main battery MB and supplying it to three-phase inverters 14 and 16), 
the second converter includes a diode that is configured to allow for flow of current from the first capacitor to the second capacitor, while prohibiting flow of current from the second capacitor to the first capacitor (Fig. 1, D1), and 
the pre-charge controlling unit is configured to establish, after outputting the stop signal to the voltage increasing unit, the electrical connection of the relay when a charged voltage of the first capacitor or a charged voltage of the second capacitor is a value higher than the output voltage of the first battery ([0091] of Tamura control device 2 determines whether or not charging voltage VL of capacitor C1 detected by voltage detection unit 18 is greater than threshold value α1 (step S102). Output voltage VbH is threshold α1 ([0085]) and thus determines whether or not charging voltage VL of capacitor C1 is greater than threshold value α1. If Yes, the control device 2 stops the step-up operation in the bidirectional converter 42 and stops charging the capacitor C1 (step S108 [0093]), terminates the precharge process [0094] and activates system enable signal SE to drive system relays SMR1 and SMR2 to the ON state [0096]).
As to claim 4, Yamamoto in view of Nobe in view of Shimane teaches the controller for a power supply circuit according to claim 3, wherein the pre-charge controlling unit is configured to establish the electrical connection of the relay when the charged voltage of the first capacitor, which is one of the charged voltage of the first capacitor and the charged voltage of the second capacitor, is a value higher than the output voltage of the first battery ([0091] of Tamura control device 2 determines whether or not charging voltage VL of capacitor C1 detected by voltage detection unit 18 is greater than threshold value α1 (step S102). Output voltage VbH is threshold α1 ([0085]) and thus determines whether or not charging voltage VL of capacitor C1 is greater than threshold value α1. If Yes, the control device 2 stops the step-up operation in the bidirectional converter 42 and stops charging the capacitor C1 (step S108 [0093]), terminates the precharge process [0094] and activates system enable signal SE to drive system relays SMR1 and SMR2 to the ON state [0096]).

Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuji et al (US 20180316259)  is cited for having abnormality having occurred in the battery voltage sensor or the input voltage sensor is determined without stopping the step-up operation of the converter. When it is determined that an abnormality has occurred in the input voltage sensor, a detected value from the battery voltage sensor is used for step-up control of the converter instead of a detected value from the input voltage sensor. 
Saito et al (US 20190198899) is cited for having the voltage value to be used as the output voltage value of the FDC 30 is switched from the voltage value detected by the first voltage sensor 37 to the voltage value detected by the second voltage sensor 25 after failure-response control process. 
Yamada et al (US 20170313197)  is cited for detecting abnormality of sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859